Citation Nr: 0510947	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  04-03 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a left foot/toe 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO denied service connection for 
a left foot/toe disorder.


FINDING OF FACT

A There is no competent evidence of record of a left foot/toe 
disorder.


CONCLUSION OF LAW

Left foot/toe disorder was not incurred in or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for a left foot/toe 
disorder.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the rating decision and the 
statement of the case (SOC) informed the appellant of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The 
communications, such as a VCAA letter from November 2003, 
explained the evidence necessary to establish entitlement.  
Specifically, he was informed that he needed to submit 
evidence showing that he had a current physical or mental 
disability, an injury or disease that began in or was made 
worse during military service, and a relationship between the 
current disability and the injury or disease in service.  In 
addition, the letter described what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
appellant with the applicable regulations in the SOC issued 
in January 2004.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to the duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board notes that in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
A VCAA notice was not provided to the appellant before the RO 
decision regarding his claim for benefits.  In Pelegrini II 
the Court acknowledged that the Secretary could show that the 
lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  The Court noted that the doctrine of harmless 
error is to be used when a mistake of the administrative body 
is one that clearly had no bearing on the procedure used or 
the substance of decision reached.  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
appellant was given the VCAA notice letter and was given an 
ample opportunity to respond.  Therefore, to decide the 
appeal would not be prejudicial error.  

In Pelegrini II the Court also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case although none of the letters from 
the RO contain the specific language of the statute, letters 
dated in May 2002 and November 2003 specifically described 
the evidence needed to substantiate the claim and requested 
the appellant to inform the RO of any VA or private medical 
treatment received for the claimed disorder.  In addition, 
the November 2003 letter requested that the veteran submit a 
VA Form 21-4138, Statement in Support of Claims, and a VA 
Form 21-4142, Authorization And Consent To Release 
Information.  The Board concludes that these items of 
correspondence implicitly notified the veteran the he should 
submit any evidence which he had.  Thus, the Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied.

The Board notes that part of the veteran's service medical 
records were apparently destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  The RO contacted 
NPRC in an attempt to locate service medical records from 
September 1945 to November 1945.  Unfortunately, those 
records were not available.  The United States Court of 
Appeals for Veterans Claims ("the Court") has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule where applicable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The following 
analysis has been undertaken with this heightened duty in 
mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

The record contains all of the available service medical 
records.  All of the VA medical records have been associated 
with the claim file.  The veteran has not claimed that he was 
treated by a private physician.  There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the veteran, and there is no 
other specific evidence to advise him to obtain.  See 
Quartuccio, 16 Vet. App. 183 (holding that both the statute, 
38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  The development 
requirements of the VCAA have also been met.  VA has done 
everything reasonably possible to assist the veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.

A specific VA examination in regard to this appeal has not 
been conducted.  However, a VA examination is not required as 
there is no reasonable possibility that an examination would 
aid in substantiating the claim.  More specifically, there is 
no indication that the current claimed disability may be 
associated with the claimants active military service.  There 
is no competent evidence that the claimed disability was 
incurred during or aggravated by his service.  Duenas v. 
Principi, 18 Vet. App. 512 (2004).

As an initial matter, the Board notes that even though the 
veteran served during the World War II Era, he does not 
allege and the evidence does not show that the veteran 
engaged in combat with the enemy.  In the absence of 
allegations of incurrence or aggravation of a left foot/toe 
disorder in combat, the provisions of 38 U.S.C.A. § 1154(b) 
are not for application.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for a left foot/toe disorder.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002); 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or another physical or 
mental defect.").  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).
The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for a left foot/toe disorder.  
The Board notes that the veteran stated that he dropped a 55 
gallon drum on his foot while he was stationed in New Guinea.  
He claims that he has had trouble with his foot ever since 
and that he was treated in San Diego for it, but has been 
unable to obtain copies of the records.  

A November 1945 examination report for purposes of separation 
from the service indicated that the veteran's feet were 
normal.  The veteran has claimed that he received treatment 
for his foot in the 1960's in San Diego.  However, he has not 
submitted either the medical records or specific information 
relating the place and date of treatment so that the records 
can be obtained.  Furthermore, the veteran has not submitted 
any medical evidence of a current left foot/toe disorder, nor 
has he alleged that he has been receiving treatment for any 
left foot/toe disorder.

There is no medical evidence of record supporting a diagnosis 
of a current disability.  Without competent evidence of a 
current "disability" service connection cannot be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim."); Rabideau, 2 Vet. App. at 143-44.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left foot/toe disorder, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for a left foot/toe 
disorder is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


